Citation Nr: 0634199	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-25 915	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUES

1.	Entitlement to service connection for skin cancer.

2.	Entitlement to service connection for hearing loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1943 to April 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2002 rating action that denied service 
connection for skin cancer, and a July 2004 rating action 
that denied service connection for hearing loss and tinnitus.

In October 2004, the veteran and his wife testified at a 
hearing before a Decision Review Officer at the RO; a 
transcript of the hearing is of record.

In October 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's August 2006 motion to advance 
this appeal on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Skin cancer was not shown present in service or for many 
years thereafter, and there is no competent and 
persuasive medical opinion that establishes a nexus 
between the current disability and the veteran's 
military service.

3.	Hearing loss was not shown present in service or for 
many years thereafter, and there is no competent and 
persuasive medical opinion that establishes a nexus 
between the current disability and the veteran's 
military service.

4.	Tinnitus was not shown present in service or for many 
years thereafter, and there is no competent and 
persuasive medical opinion that establishes a nexus 
between the current disability and the veteran's 
military service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for skin cancer are 
not met.  38 U.S.C.A.     §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.	The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).

3.	The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.     §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

March 2002 and June 2004 pre-rating and July 2004 post-rating 
RO letters informed the veteran of the VA's responsibilities 
to notify and assist him in his claims, and what was needed 
to establish entitlement to service connection (evidence 
showing a disease that began in or was made worse by his 
military service).  Thereafter, he was afforded opportunities 
to respond.  The Board thus finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and reiterated the type of records that the VA would make 
reasonable efforts to get.  The 2004 RO letters requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claims.  The Board thus finds that 
these letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
before and after the August 2002 and July 2004 rating actions 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in connection 
with the veteran's appeal.  After the July 2004 RO notice 
letter (which substantially completed the VA's notice 
requirements in this case), the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in March 2006 (as 
reflected in the Statement of the Case (SOC) and the 
Supplemental SOC).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in the July 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service and extensive 
post-service VA and private medical records up to 2006.  The 
veteran was afforded comprehensive VA examinations in June 
2003 and July and November 2004.  A transcript of the October 
2004 RO hearing testimony of the veteran and his wife has 
been associated with the claims folder, and in mid-July 2006 
the veteran cancelled a Board hearing that had been scheduled 
for him at the RO later that month.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In an April 
2006 statement, the veteran stated that he had no other 
information or evidence to submit to substantiate his claims. 
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and a malignant tumor or an organic disease of the 
nervous system becomes manifest to a degree of 10% within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any skin cancer, 
hearing loss, or tinnitus.  The skin was normal on April 1946 
separation examination, and testing showed no hearing 
impairment.

Post service, the veteran was seen by L. C., D.O., in 
September 1997 for left posterior ear squamous cell 
carcinoma, which the Board notes is the first evidence of 
skin cancer, over 51 years after separation from service.  In 
mid-February 2003, Dr. L. C. stated that he had treated the 
veteran since 1995 for extensive actinic damage and 1 
incident of squamous cell carcinoma of an ear, and noted that 
this was a significant problem due to chronic, long-term sun 
exposure - not just exclusively related to military service, 
but also to lifetime experiences.  In late February 2003, Dr. 
L. C. noted that the veteran had been seen with a past 
history of squamous cell carcinoma as well as many other 
actinic keratoses, that he had had long-term sun exposure 
both in and out of military service, and that there was no 
doubt that military service had had an effect on his long-
term sun damage.

In June 2003, a VA physician reviewed the claims folder and 
noted the veteran's history of having grown up on a farm, 
served in military service for 2.5 years on a ship in the 
South Pacific, and then returned to farming from 1946 until 
retirement in 1991, as well as having had a past removal of 
squamous cell carcinoma and multiple actinic keratoses.  
After current examination which showed notable solar 
elastosis and some dyschromia but no evidence of recurrence 
of squamous cell carcinoma, the doctor noted that the veteran 
undoubtedly had had significant sun exposure as a child on 
the farm prior to military service, as well as considerable 
sun exposure in the South Pacific during military service and 
as a farmer for 45 years post service.  With consideration of 
the facts that the veteran had only 2.5 years of sun exposure 
in military service, and more than 60 years of sun exposure 
as a farmer, the doctor opined that the veteran's military 
service was a less likely contributor to his sun exposure, 
and that it was thus less likely that such sun exposure and 
resulting skin cancer and solar elastosis could be 
attributable solely to his military service; and that it was 
at least as likely as not that his resulting skin cancer and 
solar elastosis were the result of his total sun exposure, 
the majority of which occurred during his civilian life.  

An October 2003 VA biopsy report was consistent with invasive 
squamous cell carcinoma of the veteran's left preauricular 
region.  This was excised in November.  In May 2004, a basal 
cell carcinoma was removed from the veteran's left neck.  A 
May 2005 biopsy report was consistent with a squamous cell 
carcinoma in-situ (Bowen's disease) of the veteran's right 
clavicular chest.  In November, this was noted to have been 
resolved with treatment.

The first evidence of sensorineural hearing loss and tinnitus 
was that noted in VA medical records of October 2003, over 57 
years post service, at which time the veteran gave a history 
of the gradual onset of hearing loss, and noise exposure 
during military service as well as in his civilian occupation 
as a farmer.      

On July 2004 VA audiological examination, the examiner 
reviewed the claims folder and noted that the veteran and his 
family had first noticed his hearing loss about 5 years ago.  
The veteran gave a history of having experienced a temporary 
hearing loss in military service which lasted a few days 
after he fired loud guns without wearing any hearing 
protection, but his hearing returned each time and was normal 
after separation from service until approximately 5 years 
ago.  The examiner also noted the veteran's post-service 
history of working for many years as a farmer, doing some 
construction work with heavy equipment, and regularly hunting 
each season, during none of which activities he wore hearing 
protection.  The veteran also currently complained of 
tinnitus.  After testing which showed bilateral sensorineural 
hearing loss, and with consideration of the abovementioned 
history including the recent onset of hearing loss within the 
past 5 years, the examiner opined that it was less than 
likely that the veteran's current hearing loss was the result 
of noise exposure during his military service, and that his 
tinnitus was not related to his military service.  

In an August 2004 statement, the veteran's 52-year-old 
daughter stated her observations that he had had difficulty 
hearing for as long as she could remember, and that he had 
always spoken in a loud voice.

At the October 2004 RO hearing, the veteran testified about 
his inservice sun and noise exposure, and his wife testified 
about the hearing loss she noticed he had after he returned 
home from military service.        

On November 2004 VA audiological examination, the examiner 
reviewed the claims folder, and noted that an informal 
evaluation of the veteran's hearing at the time of separation 
from military service indicated normal hearing.  The veteran 
gave a history of noise exposure from artillery fire during 
his military duties of providing ammunition to loaders of 
guns aboardship, as well as occupational noise exposure as an 
active farmer for over 40 years and as a road construction 
worker for 3 to 4 years, and recreational noise exposure from 
the occasional use of firearms.  After current examination 
which showed bilateral sensorineural hearing loss and 
bilateral tinnitus, the examiner opined that it was not at 
least as likely as not that the veteran's hearing loss or 
tinnitus was related to his military service, given his long 
history of occupational noise exposure, the lack of 
documentation of hearing loss or tinnitus at any time near to 
his military service, and the indication of normal hearing at 
the time of separation from service.    

The aforementioned evidence reveals that skin cancer, hearing 
loss, and tinnitus were first manifested many years post 
service, and that the competent and persuasive evidence does 
not establish a nexus between any of those disabilities and 
the veteran's military service or any incident thereof.  The 
private and VA medical opinions of record establish that the 
veteran's skin cancer could not be attributed solely to his 
military service, but rather was the result of his total sun 
exposure during his lifetime, the majority of which occurred 
during his civilian life.  With respect to hearing loss and 
tinnitus, the VA medical opinions of record establish that it 
was not at least as likely as not that those disabilities are 
related to the veteran's military service.  The Board accords 
great probative value to the VA medical opinions, inasmuch as 
they were based on each examiner's thorough review of the 
veteran's military, medical, occupational, and recreational 
history, and current examination of the veteran.                 
 
With respect to the assertions and hearing testimony of the 
veteran and his wife and daughter, the Board notes that they 
are competent to offer evidence as to facts within their 
personal knowledge, such as the veteran's own symptoms, 
including claims of trouble hearing, and their observations 
of the veteran.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  Thus, no layman without the appropriate medical 
training or expertise is competent to render a persuasive 
opinion on such a medical matter.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).   Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for skin cancer, hearing loss, 
and tinnitus must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

  
ORDER

Service connection for skin cancer, hearing loss, and 
tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


